

THE WESTERN UNION COMPANY
    PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), Hikmet Ersek (“Executive”) has been granted the Performance-Based
Restricted Stock Unit Award described below (the “Award”). Certain terms and
conditions of the Award are set forth immediately below in this Award Notice.
Other terms and conditions are set forth in the Performance-Based Restricted
Stock Unit Award Agreement which is appended to this Award Notice. The Award
Notice and the Performance-Based Restricted Stock Unit Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (the “Company”), and Executive as of the
Grant Date. Capitalized terms not otherwise defined in this Award Notice are
defined in the Plan or the Performance-Based Restricted Stock Unit Award
Agreement.
Grant Date:
February 19, 2016
Target Award:
Maximum Award:
___ shares of Common Stock
___ shares of Common Stock
Performance Period:
January 1, 2016 – December 31, 2018
Performance Measure:
$1,500,000,000 Combined Consolidated Operating Income
Vesting Date:
Third anniversary of Grant Date

    
THE WESTERN UNION COMPANY,
a Delaware corporation


By: _______________________________
Name: _________________________
Title: _________________________




1



--------------------------------------------------------------------------------







THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT --
TERMS AND CONDITIONS – HIKMET ERSEK




1.
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of
Common Stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restriction Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, subject to the satisfaction of the
Performance Measure during the Performance Period set forth in the Award Notice
and the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, all restrictions on the Units shall
lapse and the number of Shares subject to the Units determined by the Committee
to be transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares transferred to Executive in Executive’s discretion. The
three year period in which the Units may be forfeited by Executive is defined as
the “Restriction Period.”

Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through on-line electronic acceptance (if permitted by the
Company) or by signing and returning to the Company a copy of these Terms and
Conditions on or before the 90th day following the Grant Date. Signed copies of
these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado
80112. In addition, notwithstanding any other provision of the Plan or this
Agreement, in order for the restrictions on the Units to lapse, Executive must
execute and return to the Company or accept electronically an updated
restrictive covenant agreement (and exhibits) if requested by the Company which
may contain certain noncompete, nonsolicitation and/or nondisclosure provisions.
Failure to execute or electronically accept such an agreement on or before the
90th day following the Grant Date will cause the Units to be forfeited and
cancelled by the Company without any payment to Executive.


2



--------------------------------------------------------------------------------




Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restriction Period, and in no
event later than March 15 of the calendar year immediately following the year in
which the award ceases to be subject to a substantial risk of forfeiture. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any foreign, state or federal law, or the consent or approval of any
governmental authority is necessary or desirable as a condition to the issuance
and transfer of Shares to the Executive (or Executive’s estate), such issuance
and transfer will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained.
4.
Executive may elect to satisfy Executive’s obligation to advance the amount of
any required income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
(the “Required Tax Payments”) incurred in connection with the Award by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole Shares which would otherwise be
delivered to Executive having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
Executive, equal to the amount necessary to satisfy any such obligation, (4) a
cash payment to the Company by a broker-dealer acceptable to the Company to whom
Executive has submitted an irrevocable notice of sale, or (5) any combination of
(1) and (2).

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate Executive’s tax liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his obligations in connection with
the Required Tax Payments as described herein.


3



--------------------------------------------------------------------------------




5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restriction Period (except solely by reason of a
period of Related Employment or as set forth in paragraphs 7 and 9).



7.
If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates involuntarily and without Cause on or after the first anniversary of
the Grant Date, Executive is an eligible participant in the Severance/Change in
Control Policy (Executive Committee Level) (the “Executive Severance Policy”),
and paragraph 9 does not apply, Executive shall be entitled to a prorated Award,
subject to the terms of the Executive Severance Policy (including but not
limited to the requirement that Executive timely execute an agreement and
release in a form acceptable to the Company which will include restrictive
covenants and a comprehensive release of all claims). Such prorated Award shall
be equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restriction Period and the
denominator of which shall equal the number of days in the Restriction Period.
Such prorated Award shall be paid at the same time as if Executive had remained
employed with the Company through the end of the Restriction Period. If
Executive’s employment with the Company or a Subsidiary or Affiliate terminates
involuntarily and without Cause before the first anniversary of the Grant Date
(other than on account of death or Disability), and paragraph 9 does not apply,
Executive shall not be entitled to a prorated Award.



If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of death or Disability, the Award shall be paid, to the
extent earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, to Executive or Executive’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if Executive had remained employed with
the Company through the end of the Restriction Period.


If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of Retirement, Executive shall be entitled to a prorated
Award. Such prorated Award shall be equal to the amount of the Award which is
actually earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed with the Company during
the Restriction Period and the denominator of which shall equal the number of
days in the Restriction Period. Such prorated Award shall be paid at the same
time as if Executive had remained employed with the Company through the end of
the Restriction Period.


4



--------------------------------------------------------------------------------






If Executive’s employment with the Company or a Subsidiary or Affiliate is
terminated voluntarily by Executive (except for an Eligible Termination Reason
described in the Executive Severance Policy at the time of a Change in Control)
or is terminated by the Company for Cause, Executive’s Award shall, except to
the extent vested as of the date of termination, be immediately forfeited.


8.
During the Restriction Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this Award.



9.
If Executive is eligible to participate in the Executive Severance Policy at the
time of a Change in Control and Executive’s employment with the Company, a
Subsidiary or an Affiliate terminates for an eligible reason under the Executive
Severance Policy during the 24-month period commencing on the effective date of
the Change in Control, then, subject to the terms of such policy, the Award
shall be paid to Executive, to the extent earned, based upon satisfaction of the
Performance Measure during the Performance Period (as certified by the Committee
in writing) and in accordance with Exhibit A, as if Executive had remained
employed with the Company through the end of the Restriction Period.



10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
In accepting the award of Units, Executive acknowledges that (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units even if Units have been awarded repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Committee; (iv) Executive’s participation in the
Plan is voluntary; (v) the award of Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to Executive’s employer, and the Units are outside the scope of
Executive’s employment contract, if any; (vi) the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (vii) neither the award of the Units nor any provision of
this Agreement, the Plan or the



5



--------------------------------------------------------------------------------




policies adopted pursuant to the Plan confer upon Executive any right with
respect to employment or continuation of current employment, and in the event
that Executive is not an employee of the Company or any Subsidiary or Affiliate,
the Units shall not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate; (viii) this grant
of the Units does not establish or imply an employment relationship between
Executive and the Company; (ix) the future value of the underlying Shares is
unknown and cannot be predicted with certainty, (x) if Executive receives
Shares, the value of such Shares acquired upon vesting of the Units may increase
or decrease in value; (xi) no claim or entitlement to compensation or damages
arises from termination of the Units, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the Units or
Shares received upon the vesting of the Units resulting from termination of the
Executive’s employment by the Company or the Executive’s employer (for any
reason whatsoever and whether or not in breach of local labor laws) and
Executive irrevocably releases the Company and Executive’s employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Executive shall be deemed irrevocably to have waived his entitlement
to pursue such claim; (xii) in the event of involuntary termination of
employment (whether or not in breach of local labor laws), Executive’s right to
receive Shares pursuant to the Units after termination of employment, if any,
will be measured by the last date that Executive’s employer pays Executive his
last paycheck for regular salary as an employee of Executive’s employer and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when the Executive is no longer
being paid regular salary for this purpose; and (xiii) the Units and the
benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.


13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly under the grant of the
Units or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, and agree that such litigation shall be
conducted in the courts of Douglas County, or the federal courts for the United
States for the District of Colorado, where this grant is made and/or to be
performed.



15.
Executive hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Executive’s personal data as
described in this Agreement by and among, as applicable, Executive’s employer,
the Company and the Company’s Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Executive’s participation in
the Plan.



Executive understands that Executive’s employer and/or the Company hold certain
personal information about Executive, including, but not limited to, Executive’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, and


6



--------------------------------------------------------------------------------




details of all equity awards to Executive under the Plan, for the purpose of
implementing, administering and managing the Plan (“Data”). Executive
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Executive’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protection than Executive’s
country. Executive understands that Executive may request a list with the names
and addresses of any potential recipients of the Data by contacting Executive’s
local human resources representative. Executive authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Executive’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the Units may be deposited. Executive understands that
Data will be held only as long as is necessary to implement, administer and
manage Executive’s participation in the Plan. Executive understands that
Executive may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data, or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Executive’s local human resources representative. Executive
understands that refusal or withdrawal of consent may affect Executive’s ability
to receive a transfer of Shares following the expiration of the Restriction
Period. For more information on the consequences of Executive’s refusal to
consent or withdrawal of consent, Executive understands that Executive may
contact Executive’s local human resources representative.


16.
If Recipient has received this Award Agreement or any other document or
communication related to the Plan or this grant in a language other than English
and the meaning in the translation is different than in the English version, the
terms expressed in the English version will govern.



17.
The Company may, in its sole discretion, decide to deliver any documents related
to the Units and to participation in the Plan or related to future Units that
may be granted under the Plan by electronic means or to request Executive’s
consent to participate in the Plan by electronic means. Executive hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



18.
The Company reserves the right to impose other requirements on Executive’s
participation in the Plan, on the Award and on any Shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with any applicable law or facilitate the
administration of the Plan. Executive agrees to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing. Furthermore,
Executive acknowledges that the laws of the country in which Executive is
working at the time of grant, vesting or the sale of Shares received pursuant to
this Award (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject Executive to additional
procedural or regulatory requirements that Executive is and will be solely
responsible for and must fulfill.



19.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed



7



--------------------------------------------------------------------------------




null and void; however, to the extent permissible by law, any provisions which
could be deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Agreement to be construed as to foster the intent
of this Agreement and the Plan.


20.
Consumer Protection Notification. If the provisions of the Austrian Consumer
Protection Act (the “Act”) are applicable to the Agreement and the Plan,
Executive may be entitled to revoke his acceptance of the Agreement if Executive
signs this Agreement outside of the business premises of Executive’s employer,
provided the revocation is made within one week of Executive’s acceptance. The
revocation must be in written form to be valid. It is sufficient if Executive
returns this Agreement to the Company or the Company’s representative with
language which can be understood as Executive’s refusal to conclude or honor
this Agreement, provided the revocation is sent within the period set forth
above.



21.
Exchange Control Information. If Executive holds Shares obtained through the
Plan outside of Austria, he must submit an annual report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or of December 31 does not exceed
€5,000,000. The deadline for filing the annual report is January 31 of the
following year. When Shares are sold, there may be exchange control obligations
if the cash received is held outside of Austria. If the transaction volume of
all of Executive’s accounts abroad exceeds €3,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month.    



22.
Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company the Shares
acquired upon the vesting of the Units (to the extent held by Executive), (c)
requiring Executive to repay to the Company any net proceeds resulting from the
sale of the Shares acquired upon the vesting of the Units or (d) any combination
of the remedies set forth in clauses (a), (b) or (c). The foregoing remedies are
in addition to and separate from any other relief available to the Company due
to Executive’s misconduct or fraud. Any determination by the Board with respect
to the foregoing shall be final, conclusive and binding upon Executive and all
persons claiming through Executive.



23.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code if Executive is subject to tax in the U.S. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s



8



--------------------------------------------------------------------------------




separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of
Executive’s death.




I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:


 
Signature:_________________________




Printed Name: ______________________
Date: ________________________________
 







9

